FILED
                             NOT FOR PUBLICATION
                                                                               APR 20 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


PEDRO JOSE ZITA-MARTINEZ, AKA                    No.   19-70860
Pedro Zita-Martinez; et al.,
                                                 Agency Nos.         A098-958-422
              Petitioners,                                           A098-958-424

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 8, 2021
                               Pasadena, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      Pedro Jose Zita-Martinez and Juan Carlos Zita-Martinez,1 natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from the decision of an Immigration Judge

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1
        Petitioners’ sister, Juana Veronica (A098-958-423), is not included in this
disposition. She was severed from the proceedings based on her U-1 Visa status.
(“IJ”) denying their applications for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252, grant the petition, and remand.

      1. An applicant for asylum must establish past persecution or a well-

founded fear of future persecution that has a nexus to one of five protected

grounds: race, religion, nationality, membership in a particular social group

(“PSG”), or political opinion. Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th

Cir. 2010) (citing 8 U.S.C. § 1101(a)(42)(A)). The protected ground must be “at

least one central reason for persecuting the applicant,” 8 U.S.C. § 1158(b)(1)(B)(i),

but “persecution may be caused by more than one central reason, and an asylum

applicant need not prove which reason was dominant,” Parussimova v. Mukasey,

555 F.3d 734, 741 (9th Cir. 2009). A “mixed motive” analysis is appropriate

where the victim can establish that the alleged persecutor was motivated at least in

part by a protected ground. Baghdasaryan, 592 F.3d at 1023.

      The BIA did not disturb the Immigration Judge’s finding that Petitioners

were credible. We thus accept Petitioners’ testimony as true. Kalubi v. Ashcroft,

364 F.3d 1134, 1137 (9th Cir. 2004). The BIA assumed the existence of the family

as a protected social group, but incorrectly concluded that membership in the

family was not “one central reason” for the threats against Petitioners. The record

compels the conclusion that family membership was at least one central reason for


                                          2
Petitioners’ persecution. The MS-13 gang initially extorted Petitioners’ older

brother, Juan Bautista, who was in practical effect Petitioners’ protector and

surrogate parent. After Juan Bautista refused gang members’ demands for

payment, the remaining family members, including Petitioners, were threatened

with death “one by one.” We remand to the BIA to determine whether Petitioners’

proposed family PSG is cognizable.

      2. The BIA analyzed Petitioners’ withholding of removal claim under the

standard that preceded this court’s decision in Barajas-Romero v. Lynch, 846

F.3d 351, 358–60 (9th Cir. 2017), which articulated the “a reason” standard

applicable in withholding cases. The government concedes that a remand is

required so that the BIA can apply Barajas-Romero. Our conclusion as to “one

central reason” with respect to asylum necessarily entails a conclusion that the “a

reason” standard has been satisfied. See id. at 360. On remand, the agency should

consider whether, under Barajas-Romero, Petitioners are entitled to withholding of

removal.

      Petition for review GRANTED and REMANDED.




                                          3